Case 1:19-cv-08927-GBD Document 56 Filed 05/12/21 Page 1of1

 

 

 

 

 

| USDC SDNY
UNITED STATES DISTRICT COURT || DOCUMENT
SOUTHERN DISTRICT OF NEW YORK | | ELECTRONICALLY FILED |,
KRISTINA MIKHAYLOVA. sstStCSs DOC #:
, | DATE FEL MAY T 2 2021
Plaintiff,
ORDER
-against-

19 Civ. 8927 (GBD)

BLOOMINGDALE’S INC., BLOOMINGDALBE’S,
LLC, MACY’S, INC., CHRISTOPHER
CASTELLANI, and RICHARD LAW,

Defendants.

GEORGE B. DANIELS, United States District Judge:

The pretrial conference is adjourned from May 12, 2021 to June 16, 2021 at 9:45 a.m.

Dated: New York, New York

May 11, 2021
SO ORDERED.

Guin, B. Dinh

CEPR B. DANIELS
Nited States District Judge

 
